Opinión de conformidad del
Juez Asociado Señor Negrón García.
I
“En el notario puertorriqueño, por su condición de abo-gado, se funden dos facetas esenciales en la administración de la justicia. La primera, la que surge como profesional del derecho, preparado académica e intelectualmente para *572las lides forenses y comparecencias ante foros adjudicativos. Como tal está versado en la técnica jurídica y capacitado para dar consejos y servir de guía a todo in-teresado, no sólo en este rol, sino en el de notario. En su segunda faceta, la de notario, es funcionario público inves-tido de autoridad y con capacidad autenticadora y legaliza-dora en el plano de las relaciones privadas, imponiendo a los actos que ve y oye —visu et audit— una eficacia auten-ticadora cubierta con una presunción de veracidad, pro-ducto neto que parte del supuesto de un leal acatamiento de los requisitos y formalidades de ejercer con fidelidad su encomienda.” (Énfasis suplido y en el original.) In re Lavastida et al., 109 D.P.R. 45, 97 (1979), opinión concurrente y disidente(1)
Puerto Rico es una de las pocas jurisdicciones en que no hay una separación entre el abogado y el notario. Ello, ine-vitablemente, genera unos efectos particulares, limita grandemente su potencial para asumir otras funciones y, sobre todo, nos impone el deber de fijar parámetros que fortalezcan los valores éticos dimanantes de esa doble función. Véase B. & L., Inc. v. P.R. Cast. Steel Corp., 114 D.P.R. 808, 813 (1983), opinión concurrente.
Sabido es que el notario no limita su labor a transcribir los acuerdos de las partes, sino que orienta y brinda con-sejos legales. La participación activa comienza en las eta-pas anteriores del negocio jurídico “en su expresión formal y aún en sus elementos sustantivos”,(2) lo cual exige, como requisito fundamental, la observancia de una escrupulosa imparcialidad. (3)
*573Bajo este prisma, dejar que el notario autorizante asuma el papel de abogado adversativo y reclame judicial-mente las contraprestaciones contenidas en el instrumento de su creación —en representación de una de las partes otorgantes contra otra— vulnera el principio de imparcia-lidad y lo coloca en una situación potencial de conflicto de intereses impermisible.
A tono con nuestra posición en In re Lavastida et al., supra, pág. 92, “a un socio le está vedado violar los cáno-nes, por medios indirectos o mediante el empleo de terceros”. Por ende, no albergamos duda de que la norma es extensiva a socios o abogados de un bufete pluralizado u otra agrupación de abogados.
“Realizar el Derecho, según y justicia, no tomar partido a favor de una sola de las partes, conciliar intereses con-trapuestos siempre que sea posible, supone en el notario una posición independiente y un espíritu de auténtica libertad.” Fernández del Valle, Misión y Dignidad del Notariado, XXXI (Núm. 96) Rev. Der. Notarial 119 (1987).

(1) La Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. sec. 2001 et seq.), incorporó expresamente esta visión.


(2) P. Malavet Vega, El Notariado Puertorriqueño, Ponce, 1985, pág. 32. Adicio-nalmente, véase In re Meléndez Pérez, 104 D.P.R. 770, 774-775 (1976).


(3) Explica Malavet Vega que:
“[El notario] está colocado en esa etapa anterior que permite el acercamiento de voluntades y la evitación del pleito. De ahí el requisito fundamental de observar una escrupulosa imparcialidad. Pero esa imparcialidad no es la del lego, la del instru-mento para la inequidad. Porque es hombre del Derecho, porque se le supone cono-*573cedor de la ciencia jurídica. Entran entonces dos deberes coincidentes: orientar hacia la adecuada formulación del negocio jurídico, y evitar la injusticia, la utilización del marco notarial para el abuso del derecho. Porque el notario en su gestión cotidiana no sólo empeña su sabiduría jurídica, sino su honor, su hombría de bien, y en gran medida toda la reputación del notariado.” Malavet Vega, op. cit., pág. 37.